Citation Nr: 9918236	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-00 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1977 to 
September 1984.  The Montgomery, Alabama, Department of 
Veterans Affairs Regional Office (VARO) has conceded that the 
appellant served on active duty for training with the Army 
National Guard from July 22 to August 5, 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1992 rating decision by VARO, 
which denied service connection for atrial flutter.


FINDINGS OF FACT

1.  Service hospital records dated August 1995 reflect that 
the appellant was diagnosed with new onset of atrial 
fibrillation.

2.  Treatment records dated since August 1995 reflect that 
the appellant continues to have intermittent bouts of 
arrhythmia.

3.  There is no competent evidence of record to definitively 
dissociate the appellant's atrial fibrillation from his 
period of active duty for training in August 1995.


CONCLUSION OF LAW

Atrial fibrillation was incurred during active duty for 
training.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service hospital records dated August 1995 reflect that 
appellant was admitted for new onset of atrial fibrillation.  
On admission, August 2, 1995, he reported palpitations, 
shortness of breath, weakness, and dizziness since the 
previous night.  He reported an abnormal amount of physical 
activity the previous day, no recent illness, and having 
drunk 6-7 beers the previous night.  The next day a social 
worker obtained a history from the appellant which reflects 
that he drank 6-7 beers the night before physical training on 
August 2nd and that it took a case of beer for him to become 
intoxicated.  He denied a drinking problem.  It was noted 
that the appellant was nervous, noncommittal, and reluctant 
to answer questions.  He admitted having a stressful job at a 
correctional institution.  Alcohol abuse was suspected by the 
social worker.  The clinical diagnosis was atrial 
fibrillation secondary to alcohol abuse, probable.

In support of the appellant's claim, he submitted a medical 
statement from L.K. Hudson, M.D., who indicated that the 
appellant continued to have intermittent bouts of arrhythmia. 

In June 1998, the private treatment records dated April 1991 
to May 1998 from Dr. Hudson were received.  These records 
reflect that the appellant was initially seen for atrial 
fibrillation/atrial flutter in August 1995.  By history, the 
appellant was recently hospitalized following onset of heart 
racing and shortness of breath during reserve maneuvers.  The 
physician noted that the service hospital records were 
significant for echocardiogram findings of bilateral atrial 
enlargement.  The plan included increasing his dosage of 
Lopressor, and having the appellant quit smoking and 
drinking, if possible.  Treatment records show a diagnosis 
for arrhythmia with history of atrial fibrillation/flutter.  
Electrocardiogram revealed normal sinus rhythm.

In August 1998, a VA cardiac examination was conducted.  The 
appellant reported that, during summer training for the 
National Guard, he was performing a running exercise when he 
began to feel short of breath and aware of a racing heart.  
The weather that day was described as very hot and humid.  He 
reported that he sought medical attention the next day and 
was diagnosed with atrial fibrillation.  He reported that he 
drank 5 or 6 beers the night prior to the onset of heart 
problems, with only moderate drinking prior to this.  The 
appellant indicated that he has not drunk since this period 
of hospitalization.  He complained of recurrent episodes of 
heart fluttering for a few seconds duration, occurring 
"every month or so."  The diagnosis was paroxysmal atrial 
fibrillation.  The examiner commented as follows:

From the history as obtained, it appears 
that the patient's drinking pattern does 
not suggest chronic alcohol abuse.  
Prolonged strenuous physical exertion 
under conditions of elevated temperature 
and humidity would appear to be the 
approximate cause of the original episode 
with consumption of a moderate amount of 
alcohol after the onset a very remote, 
but possibly secondary effect.


ANALYSIS

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

A review of the evidence of record shows that the appellant 
was hospitalized for new onset of atrial fibrillation during 
active duty for training in August 1995 and that he was 
treated for recurrent episodes since August 1995, diagnosed 
as arrhythmia.  Although service hospital records suggest 
that the onset of the appellant's cardiac symptoms was 
probably due to excessive alcohol consumption as reported by 
the appellant during hospitalization, report of VA 
examination dated August 1998 related the onset of cardiac 
symptoms to the appellant's strenuous exercise during the 
heat and humidity, rather than his use of alcohol.

The Board is cognizant that the appellant seems to have 
related a different history of alcohol use on VA examination 
in August 1998, from that given previously in August 1995 
during hospitalization.  However, given the absence of 
evidence of record showing alcohol abuse following the onset 
of atrial fibrillation in August 1995, coupled with the 
competent medical evidence showing continued bouts of atrial 
fibrillation since August 1995, the Board finds that the 
evidence in service suggesting the onset of cardiac symptoms 
probably due to alcohol abuse of diminished probative value.  
Also, we note that there is no competent evidence of record 
to definitively dissociate the appellant's atrial 
fibrillation from his period of active duty for training in 
August 1995.

Therefore, weighing the evidence of record, the Board finds 
that the preponderance of the evidence supports entitlement 
to service connection for atrial fibrillation.


ORDER

Service connection for atrial fibrillation is granted.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

